RECOMMENDED FOR PUBLICATION
                                Pursuant to Sixth Circuit I.O.P. 32.1(b)
                                       File Name: 21a0150p.06

                    UNITED STATES COURT OF APPEALS
                                   FOR THE SIXTH CIRCUIT



                                                             ┐
 TIMOTHY BOYKIN,
                                                             │
                                   Plaintiff-Appellant,      │
                                                              >        No. 20-1153
                                                             │
        v.                                                   │
                                                             │
 FAMILY DOLLAR STORES OF MICHIGAN, LLC,                      │
                              Defendant-Appellee.            │
                                                             ┘

                          Appeal from the United States District Court
                         for the Eastern District of Michigan at Detroit.
                    No. 2:19-cv-10755—Gershwin A. Drain, District Judge.

                                   Argued: December 3, 2020

                                Decided and Filed: July 1, 2021

              Before: ROGERS, NALBANDIAN, and MURPHY, Circuit Judges.
                                _________________

                                            COUNSEL

ARGUED: William G. Tishkoff, TISHKOFF PLLC, Ann Arbor, Michigan, for Appellant.
Emily M. Petroski, JACKSON LEWIS P.C., Southfield, Michigan, for Appellee. ON BRIEF:
William G. Tishkoff, TISHKOFF PLLC, Ann Arbor, Michigan, for Appellant. Emily M.
Petroski, JACKSON LEWIS P.C., Southfield, Michigan, for Appellee.
                                      _________________

                                             OPINION
                                      _________________

       MURPHY, Circuit Judge. It has been almost a century since Congress enacted the
Federal Arbitration Act. Yet this case suggests that the existing caselaw still leaves unclear how
a defendant should go about raising an arbitration defense in a pending suit. Timothy Boykin
filed an employment suit against Family Dollar Stores. Asserting that Boykin “e-signed” an
 No. 20-1153              Boykin v. Family Dollar Stores of Mich., LLC                      Page 2


arbitration contract covering his claims, Family Dollar moved to compel arbitration and dismiss
Boykin’s complaint for improper venue under Federal Rule of Civil Procedure 12(b)(3). The
district court instead treated the motion as one for failure to state a claim under Rule 12(b)(6).
But it relied on substantial outside-the-complaint evidence, rejecting Boykin’s sworn denial that
he e-signed any contract as “self-serving.” The court dismissed Boykin’s suit and compelled
arbitration.

        We reverse. Although the Federal Arbitration Act requires a court to summarily compel
arbitration upon a party’s request, the court may do so only if the opposing side has not put the
making of the arbitration contract “in issue.” 9 U.S.C. § 4. The district court in this case should
have evaluated whether Boykin adequately challenged the making of the contract using the
standards that apply on summary judgment. And Boykin’s evidence created a genuine issue of
fact over whether he electronically accepted the contract or otherwise learned of Family Dollar’s
arbitration policy. Although his affidavit denying that he accepted the contract may have been
“self-serving,” that description alone does not provide a valid basis to ignore it.

                                                  I

        Boykin is a 73-year-old African-American veteran. From 2003 to 2018, he worked in
managerial roles for Family Dollar Stores of Michigan at stores located in Detroit and Ypsilanti.
(Family Dollar Stores of Michigan has changed corporate form over the years. But these
changes do not matter for our resolution, so we will refer to the corporate entities collectively as
“Family Dollar.”) Boykin eventually became the store manager of a Family Dollar store in
Ypsilanti.

        On July 8, 2018, a customer named Afshin Jadidnouri entered this store in search of a
greeting card just two minutes before the store’s 9:00 p.m. closing. After Boykin corralled the
carts from outside, he claims that he politely asked Jadidnouri to make his final selection and
proceed to the checkout line. According to Boykin, Jadidnouri responded in repulsive fashion:
“Is that a Family Dollar policy or a N***er policy?” Compl., R.11, PageID 89. Boykin told him
to leave. Jadidnouri allegedly retorted “f**k you,” crumpled up a greeting card, and pushed
Boykin. Id., PageID 90. Boykin asked his assistant manager to call the police and escorted
 No. 20-1153             Boykin v. Family Dollar Stores of Mich., LLC                     Page 3


Jadidnouri out. The police spoke separately with Jadidnouri and Boykin and told Boykin that the
store had every right to exclude this customer from the premises.

       Both Boykin and Jadidnouri later gave their sides of this encounter to Ron Durham,
Family Dollar’s operations manager for the area. When Durham met with Jadidnouri, the
customer demanded that Family Dollar fire Boykin. Durham fired Boykin a few weeks later.
When doing so, Durham confessed that he disagreed with the decision and handed Boykin an
email from human resources. The email ordered Boykin’s termination and instructed Durham to
explain that the decision had been made after an investigation.

       Boykin sued Family Dollar. His complaint alleged that the company fired him because
of his age and race rather than the incident with Jadidnouri. Boykin asserted federal and state
claims of race and age discrimination.

       Family Dollar moved to compel arbitration and dismiss Boykin’s suit at the pleading
stage. In support, it introduced a declaration from Natalie Neely, a human-resources manager.
Neely explained that Family Dollar employees must take online training sessions through
“Family Dollar University,” including a session about arbitration. When taking online courses,
employees use their own unique ID and password.           During the arbitration session, Neely
explained, they must review and accept Family Dollar’s arbitration agreement. The session
states in all capital letters that, by clicking “I ACCEPT,” each employee acknowledges that the
employee has read the agreement, that the employee and the company are giving up their trial
rights, and that they are agreeing to arbitrate disputes instead. The contract makes clear that it
covers “all claims” against the company, including claims under the employment laws.

       Family Dollar keeps records of when employees complete the arbitration session.
According to Neely, the records showed that Boykin completed the session at 10:00:58 a.m. on
July 15, 2013.

       Boykin responded with an affidavit stating under oath that he “unequivocally” did not
consent to or acknowledge an arbitration agreement on July 15, 2013 (or at any other time).
Boykin added that he had no recollection of taking the arbitration session, that he did not have a
certificate of completion for the session, and that no one ever told him that arbitration was a
 No. 20-1153               Boykin v. Family Dollar Stores of Mich., LLC                          Page 4


condition of his employment. After his termination, Boykin also requested his personnel file
under Michigan law. The records that Family Dollar provided did not include any arbitration
agreement.

        The district court granted Family Dollar’s motion to compel arbitration and dismissed the
suit. It held that an arbitrator must resolve Boykin’s claim that the parties had not entered into an
arbitration agreement. It alternatively found that the parties had, in fact, done so.

        After the district court denied Boykin’s motion to alter or amend the judgment, Boykin
appealed. We review the decision compelling arbitration de novo. See Great Earth Cos. v.
Simons, 288 F.3d 878, 888 (6th Cir. 2002).

                                                    II

        The briefing in this case reveals confusion on a basic question: What procedures govern
Family Dollar’s motion to dismiss Boykin’s suit and compel arbitration?                    The Federal
Arbitration Act provides the starting point for our answer because it supplants conflicting
Federal Rules of Civil Procedure. Fed. R. Civ. P. 81(a)(6)(B). The Act provides two routes by
which a party may invoke arbitration. 9 U.S.C. §§ 3–4. Section 3 addresses motions arising in a
case like this one in which a defendant seeks arbitration of “any issue” pending in an existing
federal suit. Id. § 3. If a court is “satisfied that the issue involved in such suit . . . is referable to
arbitration under” a written agreement, § 3 says, the court “shall on application of one of the
parties stay the trial of the action until such arbitration has been had in accordance with the terms
of the agreement[.]” Id.

        Section 3 might suggest that the district court should have stayed Boykin’s suit, not
dismissed it. Some courts read the section’s use of the word “shall” to mean that courts lack
discretion to issue a dismissal when a party seeks a stay. See Katz v. Cellco P’ship, 794 F.3d
341, 345–47 (2d Cir. 2015). (A circuit split exists on this question; our unpublished cases have
upheld dismissals. See id.; Anderson v. Charter Commc’ns, __ F. App’x __, 2021 WL 2396231,
at *4–5 (6th Cir. June 11, 2021).) If Family Dollar had sought a stay, it would already be in
arbitration. A party generally may not immediately appeal a non-final decision that grants a stay
pending arbitration, no matter how meritorious its claim of error. 9 U.S.C. § 16(b)(1); Preferred
 No. 20-1153                   Boykin v. Family Dollar Stores of Mich., LLC                   Page 5


Care of Del., Inc. v. Estate of Hopkins, 845 F.3d 765, 768 (6th Cir. 2017). But Family Dollar did
not cite § 3 or adequately request a stay. It thus forfeited reliance on § 3 and its remedy. Hilton
v. Midland Funding, LLC, 687 F. App’x 515, 519 (6th Cir. 2017). And Boykin may appeal the
district court’s final decision dismissing his suit in favor of arbitration. Id. at 518.

        That leaves § 4.         It allows a plaintiff to file a contract claim seeking the specific
performance of an arbitration contract. See Moses H. Cone Mem’l Hosp. v. Mercury Constr.
Corp., 460 U.S. 1, 7 (1983). The section states that a “party aggrieved by the alleged failure,
neglect, or refusal of another to arbitrate under” a written arbitration agreement may “petition” a
district court for an “order directing that such arbitration proceed in the manner provided for in
such agreement.” 9 U.S.C. § 4. It then lists procedures to resolve this request. Id. Whether or
not § 4’s procedures expressly apply to a defendant like Family Dollar (rather than a plaintiff),
the Supreme Court has called it “inconceivable” that the Act would change the rules “depending
upon which party to the arbitration agreement first invokes the assistance of a federal court.”
Prima Paint Corp. v. Flood & Conklin Mfg. Co., 388 U.S. 395, 404 (1967). Besides, a defendant
could always pursue a counterclaim seeking an injunction compelling arbitration under § 4 (not
just a stay under § 3). The Act does not require this defendant (technically, a “counterclaim
plaintiff”) to file any formal pleadings because it tells courts to treat an application under § 4 as a
motion. 9 U.S.C. § 6. So Family Dollar’s motion is best read as one partially under § 4 because
it sought to compel Boykin to arbitrate (although it also sought to dismiss Boykin’s complaint
and did not cite § 4).

        What are § 4’s procedures? The section allows the court to consider only narrow issues:
those “relating to the making and performance of the agreement to arbitrate.” Prima Paint,
388 U.S at 404. If, after hearing from the parties, the court is “satisfied that the making of the
agreement” (or its breach) “is not in issue,” the court “shall make an order” compelling
arbitration.   9 U.S.C. § 4.        If instead the court finds that the “making of the arbitration
agreement” (or its breach) is “in issue,” the court “shall proceed summarily to the trial” on the
disputed question.       Id.    This text directs courts to act “summarily”: they should resolve
arbitration-related issues “as quickly and easily as possible.” Moses H. Cone, 460 U.S. at 22.
Yet it leaves the details unclear. How should a court decide whether a party has put the
 No. 20-1153             Boykin v. Family Dollar Stores of Mich., LLC                      Page 6


agreement “in issue”? If a party objects without evidence, must the court hold a trial? If not,
what rules govern whether the party should get one?

       The Federal Rules of Civil Procedure fill in the gaps. They “govern proceedings”
“relating to arbitration” “to the extent” they are “applicable” and comport with the Federal
Arbitration Act. Fed. R. Civ. P. 81(a)(6)(B). Here, the parties and district court diverged over
which rules applied. Family Dollar sought arbitration at the pleading stage, labeling its request
as a motion to compel arbitration (impliedly under § 4) and to dismiss the suit for “improper
venue” under Rule 12(b)(3). Some circuits had suggested that a defendant may invoke an
arbitration contract using this rule.   See 5B Arthur R. Miller et al., Federal Practice and
Procedure § 1352, at 318–19 & n.5 (3d ed. 2004 & Supp. 2021) (citing circuit split). The
Supreme Court, however, jettisoned this approach when addressing contractual forum-selection
clauses. It clarified that venue is “proper” under Rule 12(b)(3) as long as the venue laws permit
the plaintiff to sue in the chosen court, whether or not that choice comports with the parties’
contractual forum. Atl. Marine Constr. Co. v. U.S. Dist. Ct. for the W. Dist. of Tex., 571 U.S. 49,
55–57 (2013).    This holding shows that parties should not use Rule 12(b)(3) to raise an
arbitration agreement—a type of forum-selection clause. See City of Benkelman v. Baseline
Eng’g Corp., 867 F.3d 875, 880 (8th Cir. 2017).

       Unlike Family Dollar, the district court cited Rule 12(b)(6)’s standards for a motion to
dismiss the complaint for failure to state a claim. Other circuits have noted that a defendant
seeking arbitration may sometimes use this rule. See Guidotti v. Legal Helpers Debt Resol.,
L.L.C., 716 F.3d 764, 773–74 (3d Cir. 2013). But this motion seeks a remedy (dismissal) that the
Federal Arbitration Act does not provide. See United States ex rel. Dorsa v. Miraca Life Scis.,
Inc., 983 F.3d 885, 887–88 (6th Cir. 2020). The motion does not seek a stay of the suit (the
remedy in § 3) or an injunction compelling arbitration (the remedy in § 4). Id. at 887. Perhaps
an arbitration contract could be seen as an affirmative defense to suit in a judicial forum. Cf.
Kulukundis Shipping Co., S/A v. Amtorg Trading Corp., 126 F.2d 978, 988 (2d Cir. 1942)
(analogizing to “plea in bar”). And perhaps a defendant could rely on Rule 12(b)(6) alone if it
thinks dismissal is proper. Cf. Atl. Marine Constr., 571 U.S. at 61.
 No. 20-1153              Boykin v. Family Dollar Stores of Mich., LLC                     Page 7


       Yet we need not take a position on these issues because the district court should not have
used Rule 12(b)(6) in this case regardless. That rule requires courts to stick to the complaint’s
allegations. Bates v. Green Farms Condo. Ass’n, 958 F.3d 470, 483 (6th Cir. 2020); Guidotti,
716 F.3d at 773–74. The court instead relied on substantial outside-the-complaint evidence,
including Neely’s declaration averring that Boykin had electronically acknowledged the
arbitration contract. Although Boykin testified that he had not done so, the court found that his
“self-serving” evidence did not “create a dispute of fact.” The court’s language suggests that it
treated Family Dollar’s motion to compel arbitration like one for summary judgment under Rule
56 (in substance if not in name). Cf. Fed. R. Civ. P. 12(d); Bates, 958 F.3d at 484.

       This analogy to summary judgment provides the right way to assess a motion to compel
arbitration under § 4. The question whether the party opposing arbitration has put the making of
the arbitration contract “in issue” looks a lot like the question whether a party has raised a
“genuine issue as to any material fact.” Fed. R. Civ. P. 56(c) (1938). So we and many courts
have held that Rule 56’s standards govern whether a court should hold a trial under § 4 when a
party alleges that no contract exists. See Great Earth, 288 F.3d at 889; Camara v. Mastro’s
Rests. LLC, 952 F.3d 372, 373 (D.C. Cir. 2020); Burch v. P.J. Cheese, Inc., 861 F.3d 1338, 1346
(11th Cir. 2017); Neb. Mach. Co. v. Cargotec Sols., LLC, 762 F.3d 737, 741–44 (8th Cir. 2014);
Howard v. Ferrellgas Partners, L.P., 748 F.3d 975, 978 (10th Cir. 2014); Tinder v. Pinkerton
Sec., 305 F.3d 728, 735 (7th Cir. 2002); Interbras Cayman Co. v. Orient Victory Shipping Co.,
S.A., 663 F.2d 4, 7 (2d Cir. 1981) (per curiam). (A party generally may file this motion “at any
time until 30 days after the close of all discovery.” Fed. R. Civ. P. 56(b).)

                                                 III

                                                 A

       This procedural clarification brings us to the central question: Did Boykin adequately put
in “issue” whether he accepted the arbitration contract under Rule 56’s standards? The parties
do not dispute several legal principles embedded in this question (and we thus assume them on
appeal). They do not dispute that § 4 applies to the purported arbitration contract because it falls
within the Act’s scope. Cf. New Prime Inc. v. Oliveira, 139 S. Ct. 532, 537–38 (2019). They do
 No. 20-1153              Boykin v. Family Dollar Stores of Mich., LLC                     Page 8


not dispute that Michigan law governs whether they formed a contract. Cf. Tillman v. Macy’s
Inc., 735 F.3d 453, 456 (6th Cir. 2013). They do not dispute that Michigan law allowed Boykin
to accept the contract by electronically acknowledging it during the training session. Cf. Hall v.
Pac. Sunwear Stores Corp., 2016 WL 1366413, at *5–6 (E.D. Mich. Apr. 6, 2016). And they do
not dispute that Michigan law allowed Boykin to alternatively accept the contract through his
continued employment as long he had adequate notice of it. Compare Tillman, 735 F.3d at 460,
with Hergenreder v. Bickford Senior Living Grp., LLC, 656 F.3d 411, 418–19 (6th Cir. 2011).
This appeal thus turns only on whether Boykin accepted the contract either by electronically
acknowledging it or by continuing to work for Family Dollar after learning of it.

       Under Rule 56, Family Dollar had the initial duty to present evidence that would allow a
trier of fact to find all required elements of a contract (including Boykin’s acceptance) because it
bore the burden of proof on its contract claim under § 4. See Hergenreder, 656 F.3d at 417;
Camara, 952 F.3d at 373; 10A Mary Kay Kane, Federal Practice and Procedure § 2727.1, at
485 (4th ed. 2016). Family Dollar met this burden. It introduced a declaration from Neely, the
human-resources manager, indicating that the company required employees to take the Family
Dollar University’s arbitration session and to read and accept the arbitration agreement that
Neely attached to her declaration. Neely Decl., R.26-2, PageID 571–74. Neely also attached
what she said was one page from Boykin’s Family Dollar University records suggesting that he
had completed the session on July 15, 2013. Id., PageID 574; Records, R.26-2, PageID 588.
And Boykin obviously does not dispute that he continued working for Family Dollar thereafter.

       What must Boykin show in response to establish a “genuine” dispute over whether he
accepted the contract? Fed. R. Civ. P. 56(a). He needed to present “specific facts, as opposed to
general allegations,” that would allow a rational trier of fact to find that he did not acknowledge
the agreement or learn about the arbitration condition of employment in other ways. Viet v. Le,
951 F.3d 818, 823 (6th Cir. 2020) (quoting 10A Kane, supra, § 2727.2, at 501). Boykin
attempted to meet this burden primarily with an affidavit denying that he had accepted the
contract or received notice of Family Dollar’s arbitration policy. His response implicates a
recurring question about what kinds of “denials” create a genuine dispute of fact.
 No. 20-1153              Boykin v. Family Dollar Stores of Mich., LLC                     Page 9


       Decisions that have addressed this question provide helpful guideposts. On the one hand,
convenient memory lapses do not create factual disputes that are genuine. See, e.g., Fed. Home
Loan Mortg. Corp. v. Anchrum, 782 F. App’x 782, 786 n.11 (11th Cir. 2019); Genger v. Genger,
663 F. App’x 44, 49 n.4 (2d Cir. 2016); Mucha v. Village of Oak Brook, 650 F.3d 1053, 1056
(7th Cir. 2011); Provident Life and Accident Ins. Co. v. Goel, 274 F.3d 984, 993–94 (5th Cir.
2001); Hatfield v. Occidental Chem. Corp., 1988 WL 25249, at *4 (4th Cir. Mar. 21, 1988).
A party thus cannot expect to obtain a trial under § 4 simply by testifying that the party does not
“remember” signing an arbitration contract or receiving information about arbitration. Consider
Tinder. There, Ilah Tinder argued that she had not accepted arbitration through her employment
with Pinkerton Security because she did not receive the materials announcing the arbitration
policy. 305 F.3d at 735. But Pinkerton’s evidence showed that the materials were “definitely
sent” to Tinder. Id. at 736. Her contrary evidence—an affidavit stating that she did not “recall”
getting them—did not create a genuine dispute over whether she had done so. Id.; see also
Almacenes Fernandez, S. A. v. Golodetz, 148 F.2d 625, 628 (2d Cir. 1945).

       On the other hand, an “unequivocal denial” that takes the form of admissible “evidence”
can create a genuine dispute of fact. Interbras Cayman, 663 F.2d at 7 (citation omitted). After
all, courts must review factual conflicts “in the light most favorable to the opposing party.”
Tolan v. Cotton, 572 U.S. 650, 656–57 (2014) (per curiam) (citation omitted). So a party might
be able to obtain a trial under § 4 with a sworn denial that the party ever signed an arbitration
agreement or received arbitration materials. See Kirleis v. Dickie, McCamey & Chilcote, P.C.,
560 F.3d 156, 161–62 (3d Cir. 2009). Consider Camara as a counterpoint to Tinder. There,
Mastro’s Steakhouse required its employees to sign arbitration agreements but failed to produce
an agreement in a suit with one employee, Koly Camara. See Camara, 952 F.3d at 373.
A manager instead testified that “virtually every” employee must sign the agreement, and a
human-resources director added that Camara’s personnel records showed that he had, in fact,
done so. Id. at 374. Camara, though, testified that he had not seen or signed the agreement and
was not aware of any arbitration policy. Id. The court found that this conflicting evidence
necessitated a trial under § 4. Id. at 374–75.
 No. 20-1153              Boykin v. Family Dollar Stores of Mich., LLC                  Page 10


       This case is close because Boykin’s evidence falls between the evidence in Tinder and
Camara. At times, Boykin testified that he does not “have knowledge or recollection” of
accepting the arbitration contract or taking the arbitration session. Boykin Aff., R.29-2, PageID
917, 919. A claim that he does not recall doing so by itself may have fallen short. Tinder,
305 F.3d at 736. Yet Boykin said more. Subject to the penalties for perjury, he flatly denied
accepting an arbitration contract on July 15, 2013: “I unequivocally did not consent to, sign,
acknowledge or authorize any type of arbitration agreement with [Family Dollar] on or after July
15, 2013, or at any time.” Boykin Aff., R.29-2, PageID 918. He also flatly denied receiving
information about arbitration: “I was not informed by [Family Dollar] that I was required to enter
into an arbitration agreement as a condition of my employment.” Id., PageID 919. As in
Camara, this evidence creates a factual dispute over whether Boykin authorized the arbitration
contract or learned of Family Dollar’s arbitration policy in other ways. 952 F.3d at 374–75;
cf. Burch, 861 F.3d at 1342–43, 1346.

       Some circumstantial evidence also supports Boykin’s denials. For one thing, Boykin
requested his “personnel records” from Family Dollar—something he had a right to do under
Michigan law. See Mich. Comp. Laws §§ 423.503–04. Even though Family Dollar told him that
it had provided “all available records,” it did not produce any arbitration-related records. The
“absence” of these materials from Boykin’s personnel file offers some relevant evidence
supporting him. Cf. Camara, 952 F.3d at 375. While Family Dollar conclusorily asserts in a
footnote that the arbitration contract does not qualify as a “personnel record,” Mich. Comp. Laws
§ 423.501(2)(c), it offers no explanation why that is so.

       For another thing, a Family Dollar lawyer contacted Boykin after he filed suit claiming
that Boykin entered into a different arbitration contract when he was hired back in 2003. Family
Dollar forthrightly acknowledges that the lawyer “inadvertently” attached the wrong contract and
mistakenly indicated that Boykin had accepted this contract at the time of his hiring. Yet Family
Dollar’s own initial confusion over which agreement is allegedly at issue likewise supports
Boykin’s claim that Family Dollar had mistakenly identified him as having consented to any
arbitration agreement at all.
 No. 20-1153               Boykin v. Family Dollar Stores of Mich., LLC                  Page 11


          The confusion from Family Dollar’s records also illustrates a discovery-related point.
Courts have recognized that a party who adequately puts the formation of an arbitration contract
in issue may request discovery on that contract-formation question. See Guidotti, 716 F.3d at
775–76 & n.5; Deputy v. Lehman Bros., Inc., 345 F.3d 494, 511 (7th Cir. 2003); cf. Fed. R. Civ.
P. 56(d). Here, however, the district court dismissed Boykin’s suit at the pleading stage and
barred him from seeking discovery on this contract-formation question. To support his claim
that the company’s records were mistaken, however, Boykin sought discovery into, among other
things, the one-page document that Family Dollar produced listing his completion of the
arbitration session. Cf. Interbras, 663 F.2d at 7. Boykin was at least entitled to targeted
discovery on this contract-formation question. (Family Dollar makes no claim that Boykin
should have requested discovery under the process in Rule 56(d), so we need not consider the
issue.)

          In sum, Boykin has identified a genuine dispute of fact over whether the parties have
formed a contract—a dispute that entitles him to targeted discovery and a trial on the question.

                                                B

          Family Dollar’s responses fail to convince us otherwise. First, Family Dollar calls
Boykin’s flat denial of accepting the arbitration contract “self-serving.” Why does that matter?
Are we allowed to consider Boykin’s evidence only if it “served” Family Dollar? And was
Family Dollar’s evidence any less “self-serving”? As courts have explained, parties should
avoid this “self-serving” label because it does nothing to undermine the other side’s evidence
under Rule 56. See Davis v. Gallagher, 951 F.3d 743, 750 (6th Cir. 2020); Gresham v. Meden,
938 F.3d 847, 850 (6th Cir. 2019); Harris v. J.B. Robinson Jewelers, 627 F.3d 235, 239 (6th Cir.
2010); see also Camara, 952 F.3d at 374; Hill v. Tangherlini, 724 F.3d 965, 967–68 & n.1 (7th
Cir. 2013); 11 James W. Moore et al., Moore’s Federal Practice § 56.94[3], Lexis (database
updated 2021).

          If anything, the self-serving claim disserves the party who uses it because it often
distracts from valid concerns with the challenged evidence. As one example, plaintiffs in
employment cases generally cannot defeat summary judgment by testifying to their “personal
 No. 20-1153               Boykin v. Family Dollar Stores of Mich., LLC                     Page 12


belief” that they were discriminated against after an employer offers a valid reason for the
relevant employment decision. Watson v. City of Cleveland, 202 F. App’x 844, 854 (6th Cir.
2006). Yet such an affidavit fails to create a genuine dispute not because it is self-serving but
because employees usually lack personal knowledge about the employer’s intent. See Mitchell v.
Toledo Hosp., 964 F.2d 577, 584 (6th Cir. 1992); Fed. R. Civ. P. 56(c)(4). In this case, however,
Family Dollar cannot claim that Boykin lacked personal knowledge over whether he completed
the arbitration session.

       Likewise, employees cannot defeat summary judgment over whether, say, they were
qualified for a position simply by filing an affidavit stating the bare conclusion that they were
“qualified.” See Viet, 951 F.3d at 823. Here again, such an affidavit fails to create a genuine
dispute not because it is self-serving but because it is conclusory. Id.; Alexander v. CareSource,
576 F.3d 551, 559–60 (6th Cir. 2009). A party must present specific evidence that would allow a
rational jury to find for the party on a fact; bare legal conclusions will not do. See Viet, 951 F.3d
at 823. Yet Boykin’s flat denial was “specific enough” to put in issue whether he acknowledged
the arbitration contract during a training session on July 15, 2013, and Family Dollar does not
identify what else he should have said. Camara, 952 F.3d at 375. “The summary judgment
standard does not require him to prove a negative.” Id.; see Kirleis, 560 F.3d at 161–62.

       Or consider undisputed video evidence.         When it shows that a party was driving
recklessly during a high-speed chase, that party could not defeat summary judgment with an
affidavit stating that the party was driving carefully. See Scott v. Harris, 550 U.S. 372, 378–80
(2007). For a third time, though, such an affidavit fails to create a genuine dispute not because it
is self-serving but because it “is blatantly and demonstrably false.” Davis, 951 F.3d at 750. Yet
Family Dollar’s one-page document allegedly recording Boykin’s completion of the arbitration
session does not suffice for us to characterize his sworn denial of that fact as “blatantly false.”
That is especially so because Boykin has not had any opportunity to seek discovery about this
document.

       Second, Family Dollar invokes our “sham affidavit” rule. This rule provides that a party
cannot create a genuine dispute of material fact with an affidavit that conflicts with the party’s
earlier testimony about the fact. See, e.g., France v. Lucas, 836 F.3d 612, 622–24 (6th Cir.
 No. 20-1153              Boykin v. Family Dollar Stores of Mich., LLC                     Page 13


2016); United States ex rel. Compton v. Midwest Specialties, Inc., 142 F.3d 296, 302–03 (6th
Cir. 1998); Reid v. Sears, Roebuck and Co., 790 F.2d 453, 460 (6th Cir. 1986). We have
suggested that the rule can apply in two situations. See Aerel, S.R.L. v. PCC Airfoils, L.L.C.,
448 F.3d 899, 908–09 (6th Cir. 2006).         It can apply when a witness’s affidavit “directly
contradicts” the witness’s prior testimony. Id. at 908. And even without a direct contradiction, it
can also apply when the witness’s affidavit is in tension with that prior testimony as long as the
circumstances show that the party filed the affidavit merely to manufacture “a sham fact issue.”
Id. (citation omitted).

        Family Dollar seeks to invoke this sham-affidavit rule because Boykin’s flat denials came
in a second affidavit; his first affidavit indicated only that he had no knowledge or recollection of
acknowledging the arbitration contract. Yet the district court did not reject Boykin’s affidavit
under this rule, and we normally review the rule’s use for an abuse of discretion. See, e.g., Reich
v. City of Elizabethtown, 945 F.3d 968, 975 (6th Cir. 2019). Regardless, Family Dollar’s
appellate briefing fails to show that the rule should apply. Contrary to its claim, nothing in
Boykin’s second affidavit “directly contradicts” his first one. Aerel, 448 F.3d at 908; see Reich,
945 F.3d at 976. Both affidavits note that Boykin has no recollection of accepting the contract;
the second affidavit simply takes the next step by clarifying that he categorically denies doing so
as well. The sham-affidavit rule might well have applied if Boykin had stated that he could not
recall accepting the contract during a deposition in which Family Dollar “directly questioned”
him about whether he was denying doing so outright or stating only that he could not remember
either way. Aerel, 448 F.3d at 907. In that scenario, Family Dollar’s exhaustive questioning
would have given further content to Boykin’s testimony regarding his lack of knowledge and
perhaps created a direct conflict. But Boykin’s back-to-back affidavits are a far cry from that
more common use of the sham-affidavit rule. Id.; cf. Crawford v. Chipotle Mexican Grill, Inc.,
773 F. App’x 822, 825–26 (6th Cir. 2019).

        In addition, Family Dollar does not attempt to establish in the alternative that Boykin’s
second affidavit is in tension with his first one and that he sought to use it to “create a sham fact
issue” for trial. Aerel, 448 F.3d at 908 (quoting Franks v. Nimmo, 796 F.2d 1230, 1237 (10th
Cir. 1986)).    If anything, Boykin’s second affidavit appears to represent his “attempt[] to
 No. 20-1153               Boykin v. Family Dollar Stores of Mich., LLC                    Page 14


explain” that he does not simply fail to recollect signing the arbitration contract but affirmatively
denies doing so. Id. at 909. Such a decision to “supplement[]” potentially ambiguous or
incomplete testimony does not represent an attempt to create a faux fact issue. Id. at 907. We
thus see no basis in our sham-affidavit rule to disregard his sworn denial of acknowledging the
contract.

          Third, Family Dollar argues (and the district court held) that the arbitration contract
leaves this question whether Boykin assented to arbitration for the arbitrator to decide. Family
Dollar is correct that the contract states that an arbitrator shall resolve any controversy over the
agreement’s “formation.” Agreement, R.26-2, PageID 584. Family Dollar is also correct that
parties may agree to have the arbitrator resolve “gateway” issues that are preliminary to the
merits of the plaintiff’s claims—such as whether their arbitration contract even covers those
claims. See, e.g., Henry Schein, Inc. v. Archer & White Sales, Inc., 139 S. Ct. 524, 529 (2019);
Rent-A-Ctr., West, Inc. v. Jackson, 561 U.S. 63, 68–70 (2010). But Family Dollar stretches this
rule too far by arguing that it covers even whether Boykin agreed to arbitrate at all. A party’s
right to a judicial forum represents the default rule; the duty to arbitrate arises only from the
party’s consent. See Lamps Plus, Inc. v. Varela, 139 S. Ct. 1407, 1415–17 (2019). So parties
cannot be forced into an arbitral forum unless they actually agreed to arbitrate. And courts must
confirm that they did so before shipping the dispute to arbitration—as § 4’s procedures make
plain. See Sevier Cnty. Sch. Fed. Credit Union v. Branch Banking & Tr. Co., 990 F.3d 470, 475
(6th Cir. 2021); VIP, Inc. v. KYB Corp. (In re Auto. Parts Antitrust Litig.), 951 F.3d 377, 382–83
(6th Cir. 2020); see also Buckeye Check Cashing, Inc. v. Cardegna, 546 U.S. 440, 444 n.1
(2006).

          Does it change things, though, that Family Dollar’s specific “agreement” with Boykin
suggests that they left any dispute over the contract’s “formation” for the arbitrator? Not at all.
Suppose a defendant sought to compel a plaintiff into arbitration by independently drafting a
document stating that the parties agreed to arbitrate. Could the defendant force the plaintiff into
arbitration through this unilateral action simply by adding a term that the parties also agreed to
arbitrate the question whether the one-sided document counts as a “contract”? Of course not.
Yet that is essentially what Family Dollar asks us to do here. After all, Boykin has testified that
 No. 20-1153              Boykin v. Family Dollar Stores of Mich., LLC                     Page 15


he did not enter into this particular term of the contract just as much as he claims he did not enter
into any other term. The courts instead must decide this formation question—regardless of what
the (alleged) contract says. See MZM Constr. Co. v. N.J. Bldg. Laborers Statewide Benefit
Funds, 974 F.3d 386, 396–402 (3d Cir. 2020). To argue the contrary, Family Dollar mistakenly
relies on Rent-A-Center. There, the Supreme Court expressly disclaimed any suggestion that its
holding would require arbitration of the question whether the parties formed a contract. Rent-
A-Center, 561 U.S. at 70 n.2.

       Fourth, Family Dollar cites several of our cases holding that an employee accepted an
arbitration contract under state law by continuing to work for a company when the company
made the employee’s acceptance a condition of continued employment. See Tillman, 735 F.3d at
456–62; Dawson v. Rent-A-Ctr., Inc., 490 F. App’x 727, 730 (6th Cir. 2012); Seawright v. Am.
Gen. Fin. Servs., Inc., 507 F.3d 967, 971–74 (6th Cir. 2007). In each of these cases, however,
undisputed evidence showed that the employee had learned that accepting arbitration was a
condition of the employee’s continued employment. See Tillman, 735 F.3d at 455; Dawson,
490 F. App’x at 728–29; Seawright, 507 F.3d at 971. Here, Boykin unequivocally denies taking
the arbitration training session, and Family Dollar has offered no other evidence showing that he
learned of this arbitration condition in other ways. And again, Family Dollar does not dispute on
appeal that Michigan law required Boykin to know that his acceptance of arbitration had been
made a condition of his continued employment.

                                              * * *

       Where does our conclusion that a fact dispute exists leave things?              The Federal
Arbitration Act requires the district court to “proceed summarily to the trial” of the disputed fact
questions. 9 U.S.C. § 4. The parties may not address other issues, including merits issues,
before the court resolves these formation questions and Family Dollar’s motion to compel. See
Jin v. Parsons Corp., 966 F.3d 821, 826–27 (D.C. Cir. 2020); Silfee v. Automatic Data
Processing, Inc., 696 F. App’x 576, 577–78 (3d Cir. 2017). In the meantime, the court should
hold its motion in abeyance. See Jin, 966 F.3d at 827–28; cf. Howard, 748 F.3d at 978. The
parties may seek targeted discovery on the disputed contract-formation questions. See Guidotti,
716 F.3d at 774, 776. But any discovery must comport with § 4, which “calls for a summary
 No. 20-1153             Boykin v. Family Dollar Stores of Mich., LLC                  Page 16


trial—not death by discovery.” Howard, 748 F.3d at 978. We also save for the district court the
question whether Boykin has preserved any right to a jury (rather than a bench) trial. Cf. Burch,
861 F.3d at 1346–50.

       We reverse and remand for proceedings consistent with this opinion.